Citation Nr: 1452043	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  13-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD) but excluding schizophrenia.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for PTSD and stage IV prostate cancer.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and PTSD, regardless of the precise diagnosis. 

Service connection for schizophrenia was denied in unappealed March 1972 and June 1999 rating decisions.  The evidence received since that decision included VA medical center (VAMC) treatment records and a July 2013 VA examination which included diagnoses of PTSD and anxiety disorder.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As PTSD and anxiety disorder were not considered in the previous decision, the current claim will be considered as a new claim without the requirement of new and material evidence.  

The Veteran and his spouse provided testimony during an informal hearing before a Decision Review Officer at the RO in June 2013.  A transcript is of record.  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran has a diagnosis of PTSD and a VA mental health professional has found that his psychiatric symptoms are related to fear of hostile military action, a stressor which is consistent with the circumstances of his service.  

2.  Resolving all doubt in the Veteran's favor, the Veteran's currently diagnosed anxiety disorder is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2.  The criteria for service connection for anxiety disorder have been met.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting service connection for acquired psychiatric disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.)(1994)(DSM IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

VA has amended its adjudication regulations governing service connection for PTSD to provide that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he has a current acquired psychiatric disability, namely PTSD, as a result of his fear of hostile military activity during service.  

VA treatment records demonstrate a diagnosis of PTSD.  In addition, a September 2011 letter from the Veteran's VA psychologist stated that the Veteran endorsed symptoms such as difficulty sleeping, night sweats, night fights, and night terrors; depression; anxiety and panic attacks; nightmares, flashbacks, and intrusive memories of service along the DMZ; avoidance of situations, thoughts, and things that might remind him of the traumatic experience; irritability; discomfort around crowds and isolating; problems with memory, concentration, and sensitivity to light and noise; and a mood disorder due to a general medical condition.  The VA psychologist stated that based upon the Veteran's history and the onset of his symptoms shortly after service, the emotional conditions noted were at least as likely as not related to his military service.  

In July 2013, the Veteran was examined by another VA psychologist.  The examiner found that the Veteran did not meet the criteria for a diagnosis for PTSD; however, the criterion not met according to the examiner was Criterion C, for a lack of persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The Board notes that this directly contradicts the 2011 VA psychologist's letter, which specifically noted the presence of avoidance of situations, thoughts, and things that might remind him of the traumatic experience at that time.  Nevertheless, the examiner found all of the other criteria for PTSD had been met, including the stressor element, which involved the Veteran's fear of hostile military activity.  

The examiner diagnosed "anxiety disorder not otherwise specified (NOS) a progression of P."  It is unclear what the examiner meant to say, but given the examiner's findings, it appears likely that the examiner meant that the Veteran's anxiety disorder was a progression of PTSD.  Regardless, the examiner found that the psychiatric symptoms noted in the examination were a function of the Veteran's fears of hostile military or terroristic activity.  

The evidence of record demonstrates that the Veteran served as a forward observer while on active duty with the Army infantry in Korea in 1964.  It seems at least plausible that the Veteran would have fear of hostile military activity at the time, even though the Korean War had ended and the Korean Conflict did not begin until the later part of the 1960s.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability, including anxiety disorder and PTSD, have been met and, the claim is granted.  

ORDER

Service connection for an acquired psychiatric disability, to include anxiety disorder and PTSD, is granted.  


REMAND

The Veteran contends that his prostate cancer, first diagnosed in 2011, was incurred as a result of his diagnosis of gonorrhea during service.  Service treatment records demonstrate a July 1966 sick slip which indicated "possible gonorrhea" and a July 1966 treatment record diagnosing "urethritis, acute, due to gonococcus."  In support of this claim he submitted an article in June 2013 which described medical studies indicating that gonorrhea may be linked with the later incurrence of prostate cancer.  

Based upon the foregoing, the Board finds that a VA opinion must be obtained in order to determine whether the Veteran's prostate cancer is etiologically related to service, including the indication of possible gonorrhea and the diagnosis of urethritis, acute, due to gonococcus noted above.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The evidence of record should be forwarded to a qualified physician to determine whether the Veteran's prostate cancer is related to service, including the indication of possible gonorrhea and the diagnosis of urethritis, acute, due to gonococcus.  

All relevant evidence in the virtual system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that prostate cancer is otherwise to a disease or injury in service, including the indication of possible gonorrhea and the diagnosis of urethritis, acute, due to gonococcus.  The examiner is requested to specifically comment on the article the Veteran submitted regarding a connection between gonorrhea and prostate cancer.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


